Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-20 in the reply filed on 6/16/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.
	The previous examiner did not address the species present in the application. Accordingly, the following is a further restriction requirement pertaining to the disclosed species.
This application contains claims directed to the following patentably distinct species:
Species directed to the transport or attachment means coupled to the tool case:
Species 1, disclosed in figs 1-4,
Species 2, disclosed in fig 22,
Species 3, disclosed in fig 27,
Species 4, disclosed in fig 29,
Species 5, disclosed in figs 30-31,
Species 6, disclosed in fig 32.
Sub-species directed to the different configurations of the tool case itself:
Sub-species A, disclosed in figs 5-11,
Sub-species B, disclosed in fig 23,
Sub-species C, disclosed in fig 24,
Sub-species D, disclosed in fig 25,
Sub-species E, disclosed in fig 26,
Sub-species F, disclosed in fig 28. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The disclosed species appear to be directed to different means of transporting a tool case. Claims 1-7 previously withdrawn are directed to that tool case affixed to a backpack for transport depicted in fig 21. Figs 1-4 are directed to a tool bag means of transport that has a lower mating surface designed to be affixed to the tool case of figs 5-11. Fig 22 is directed to an accessory device to be used with the tool case. Figs 23-26 are directed to various embodiments of the tool case. Fig 27 is directed to a wheeled dolly-type platform to be used with the tool case (claim 8). Fig 28 is directed to a cooler arrangement, fig 29 is directed to a wheeled handcart with a handle (claim 15), figs 30-31 are directed to a rolling shelf unit to be used to support the tool cases and fig 32 is directed to another accessory device to be used with the tool case (this one pertaining to a clamping rail accessory device). Employing different search strategies or search queries directed to the patentably distinct features discussed above would create a search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. For example, Applicant may elect to prosecute the tool bag of Species 1 to be used with the tool case of Sub-species A. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Derek Campbell on 8/19/2021 to discuss an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618